DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (JP2014123485) in view of Kobayashi et al. (US20110076534).
Muraoka et al. discloses a nonaqueous electrolyte secondary battery comprising: a winding type electrode body in which a positive electrode including a positive electrode mixture layer and a negative electrode including a negative electrode mixture layer are spirally wound with at least one separator interposed therebetween (paragraph 0030), wherein in the negative electrode mixture layer, a silicon compound is contained as a negative electrode active material (paragraph 0010), a winding-start side end of the negative electrode mixture layer extends to a winding-start end side of the electrode body past a winding-start side end of the positive electrode mixture layer (paragraph 0030-0031). Muraoka et al. discloses mass ratio of silicon oxide particles  to the total mass of electrode active material of 1-20% (claim1).
Muraoka et al. fail to disclose a length Y (mm) of a portion of the negative electrode mixture layer extending from the winding-start side end of the positive electrode mixture layer and a rate X (percent by mass) of the silicon compound with respect to the total mass of the negative electrode active material satisfy a relationship of Y>3X-15 (6<X<15). Muraoka et al. fail to disclose wherein the winding-start side end of the positive electrode mixture layer is located at a winding-start side end of the positive electrode, and the winding-start side end of the negative electrode mixture layer is located at a winding-start side end of the negative electrode.
	Kobayashi et al. teaches that the biasing part is wound 1-7 times (4mm to 28mm) on a 4mm diameter winding core and the winding start ends of a positive electrode mixture layer and a negative electrode mixture layer are positioned at the winding start ends of the positive electrode and negative electrode respectively for the purpose of preventing fold defects (examples 1-4 and table 1 and paragraph 0107,0114).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide a length Y (mm) of a portion of the negative electrode mixture layer extending from the winding-start side end of the positive electrode mixture layer and a rate X (percent by mass) of the silicon compound with respect to the total mass of the negative electrode active material satisfy a relationship of Y>3X-15 (6<X<15) in order to prevent fold defects as taught by Kobayashi et al. (examples 1-4,table 1, paragraph 0107,0114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724